Citation Nr: 0912953	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to ionizing radiation exposure.

2.  Entitlement to service connection for colon cancer due to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In April 2006, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.

In June 2007, the claims were remanded for further 
development.  They are again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The Veteran was not exposed to radiation during active 
duty service.

2.  The Veteran's prostate and colon cancers are not shown to 
be related to service or an incident of service origin, to 
include any in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Prostate cancer is not the result of disease or injury 
incurred in or aggravated during active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.311 (2008).

2.  Colon cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in August 2003 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claims on appeal.  
Specifically, VA did not inform the appellant of how 
disability evaluations and effective dates are assigned until 
July 2007.  The record, however, shows that any prejudice 
that failure caused was harmless, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for service connection, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  The Veteran was also 
provided with an opportunity to submit new evidence after 
July 2007, and the claim was readjudicated in a January 2009 
supplemental statement of the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records.  The Board notes that 
the Veteran has not been provided with a VA examination in 
response to his claims.  Under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  In the present case an examination is not required 
since neither disorder was shown until decades postservice, 
and since there is no competent evidence linking either 
disorder to service.  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board notes that possibly due to a 1973 fire at the 
National Personnel Records Center, the only available service 
records are some personnel files and a DD-214.  Hence, the 
Board has heightened duties to assist and in explaining the 
decision.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R.      § 3.303(d).

Generally, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The absence of any one element will result in the 
denial of service connection.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims.  See 
Davis v Brown, 10 Vet. App. 209, 211 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not, in and of itself, preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) include colon cancer.  38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).  This section does not provide 
presumptive service connection for radiogenic diseases, but 
only outlines a procedure to be followed for adjudication 
purposes.  Medical opinions are ultimately the criteria upon 
which service connection rests under this regulation.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
prostate cancer.  38 C.F.R. § 3.311(b)(2).  
Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. §§ 3.307 or 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

The Veteran was diagnosed with prostate and colon cancer in 
1994.  See May 1998 operative report.  He argues that these 
cancers were caused by radiation exposure at Fort Bliss 
between January and March 1956.  The preliminary issue is 
whether the Veteran was exposed to ionizing radiation during 
service.  The Board finds that he was not.

In June 2007, the Board remanded the Veteran's claim to 
request a dosage estimate to determine whether the Veteran 
was exposed to radiation.  See 38 C.F.R. § 3.311(a)(2).  As 
the Veteran's service record was unavailable, a search of 
alternate unit records was performed by the Defense Threat 
Reduction Agency in 2007 to determine an outline of his 
service.  The Veteran's DD-214 noted that he was on active 
duty from October 1955 until October 1957.  The 2007 Defense 
Threat Reduction Agency report found that the United States 
Government conducted a nuclear testing operation at the 
Nevada Test Site from May to October 1957.  This was the only 
atmospheric nuclear test series conducted in the continental 
United States during the Veteran's active duty service.  The 
report specifically found that no atmospheric nuclear testing 
was conducted at Fort Bliss.  Additionally, after a careful 
search of available dosimetry data, no record of radiation 
exposure was found for the Veteran.  The Veteran was 
therefore not exposed to radiation during service.

While the Veteran does not qualify for entitlement to service 
connection for prostate and colon cancers under 38 C.F.R. § 
3.309(d) or §§ 3.303(d) and 3.311, the Veteran could still 
qualify for direct service connection under 38 C.F.R. § 
3.303(d) by showing that his diseases were incurred during or 
aggravated by service without regard to the statutory 
presumptions.  The Board finds, however, that the Veteran has 
not shown that 1) his disabilities were incurred or 
aggravated during service; and 2) any etiological 
relationship between prostate and/or colon cancers and his 
active duty service.

As mentioned above, the Veteran has been diagnosed with 
prostate and colon cancer.  Although the Veteran's service 
treatment records are missing, the record is clear that he 
first developed prostate and colon cancers in 1994.  The 
Veteran does not dispute this.  See Board hearing transcript, 
p. 5.  The cancers were diagnosed more than 35 years after 
the Veteran's separation from service.  While not a 
dispositive factor, a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Significantly, the record does not contain any competent 
medical evidence linking either prostate or colon cancer to 
his service.  Without these elements, the claims of 
entitlement to service connection for prostate and colon 
cancers, to include based on ionizing radiation exposure, are 
denied.

While the Veteran contends that his disabilities are related 
to his period of active duty and ionizing radiation exposure, 
his statements do not constitute competent evidence of a 
medical nexus opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (where the determinative issue involves 
medical causation or a diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for prostate cancer due to 
ionizing radiation exposure is denied.

Entitlement to service connection for colon cancer due to 
ionizing radiation exposure is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


